                                                                                         FILED
Case 5:20-cv-00098-LGW-BWC Document 10 Filed 10/06/20 Page 1 ofJohn
                                                                 2 E. Triplett, Acting Clerk
                                                                United States District Court

                                                                            By STaylor at 3:21 pm, Oct 06, 2020
Case 5:20-cv-00098-LGW-BWC Document 10 Filed 10/06/20 Page 2 of 2
